Citation Nr: 0316662	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  99-23 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico




THE ISSUE

Entitlement to service connection for epididymitis.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from July 1980 to April 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The case has since been transferred to 
the Albuquerque, New Mexico, RO.




REMAND

During service, in October 1990, the veteran was diagnosed as 
having early epididymitis.  Although this diagnosis is not 
indicated in the veteran's post-service treatment records, he 
has continued to complain of chronic reproductive problems 
dating back to service.  Particularly in view of the in-
service diagnosis, the Board finds that a VA genitourinary 
examination addressing the nature and etiology of the 
veteran's claimed disorder is warranted under 38 U.S.C.A. 
§ 5103A(c)(4) (2002), as asserted by his representative in a 
June 2003 written brief presentation.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should send the veteran a 
letter and request his assistance in 
providing the type of evidence needed to 
support his claim for service connection 
for epididymitis.  The relative duties of 
the VA and the veteran in obtaining such 
evidence should be clearly described in 
this letter.

2.  Then, the RO should afford the 
veteran a VA genitourinary examination to 
address the nature, etiology and date of 
onset of his claimed epididymitis.  The 
examiner should be provided with the 
veteran's claims file and should review 
the entire claims file in conjunction 
with the examination.  The examiner 
should clearly state whether or not the 
veteran currently suffers from 
epididymitis.  If this disorder is shown 
on examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (i.e., a 50 
percent or greater probability) that this 
disorder is etiologically related to 
service.  All opinions and conclusions 
expressed by the examiner must be 
supported by a complete rationale in a 
typewritten report.

3.  Upon completion of the requested 
development, the RO should readjudicate 
the veteran's claim.  If the 
determination of the claim remains 
adverse to the veteran, he should be 
issued a Supplemental Statement of the 
Case and given a reasonable period of 
time in which to respond before this case 
is returned to the Board.

By this REMAND, the Board intimates no opinion as to the 
ultimate outcome warranted in this case.  The veteran has the 
right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




